DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vrooman (US 9,212,519) in view of Chou (US 2015/0152681).
Regarding claim 1, as best understood, Vrooman discloses a window blind without an exposed pull cord, comprising: 5
a bottom rail; 
a lifting cord being provided with a bottom end penetrating into the bottom rail; and
a hem length adjusting device (Vrooman: Fig 2 and 3) comprising:
a base (20) mounted in the bottom rail (Fig. 2) and having a first hole (36) (Vrooman: Fig. 3) for penetration of the lifting cord (13) (Vrooman: Fig. 3);
a first shaft (30) rotatably disposed in the base and having a head portion (31) (Vrooman: Fig. 2, 3, 4) protruding from a bottom side of the bottom rail and provided with a driving hole (34) (Vrooman: Fig. 2 and 7), a first shaft portion (33) provided with a bottom end connected with the head portion (31).
Although Vrooman discloses a hem length adjusting device, Vrooman fails to disclose a first worm shaft and a second worm shaft. Instead, Vrooman discloses only a single shaft that rotates and to which the lifting cord is connected for adjusting length. However, modifying the device such that the first shaft is provided as a first worm shaft which is further engaged with a second worm shaft on which the lifting cord is connected would have been obvious. The technique of utilizing a first worm shaft and a second worm shaft for winding an end of a cord is known as taught by Chou. Chou teaches that it is known for a first worm shaft (2) to be rotatably disposed having a first shaft portion and a first 10worm teeth portion (20) formed on an outer surface of the first shaft portion (Chou: Fig. 1) and a second worm shaft (3) rotatably disposed and extending horizontally and engaging with the first worm shaft which extends vertically, the second worm shaft having a second shaft portion (34) connected with an end of a cord (6), and a second worm teeth portion (35) formed on an outer surface of the second shaft portion (34) and meshed with the 15first worm teeth portion of the first worm shaft (Chou: Fig. 1, 5, 6) in order to allow the cord to be wound on a portion of the second worm shaft. Further, it is a well-known that worm gear arrangements provide a mechanical advantage to increase torque or to reduce speed and one would be motivated to incorporate this known technique into the adjustment device which would allow for improved adjustment and rotation of the elements. As modified, as best understood, the device of Vrooman would be provided with first and second worm shafts in the base and the first worm shaft having an axial direction perpendicular (as best understood) to an axial direction of the second worm shaft and the first worm shaft having a bottom end and head portion protruding from the base to wind the lift cord and thus adjust a length. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding claim 2, Vrooman as modified with Chou above teaches the second worm shaft further has an annular convex portion (30, Chou: Fig. 1) formed on the outer surface of the second shaft portion (34, Chou: Fig. 1) and connected with the bottom end of the lifting cord (as modified, the cord of Vrooman is provided with a second worm taught by Chou and thus the cord is wound about the convex portion taught by Chou) .  
Regarding claim 3, Vrooman as modified with Chou above teaches the second worm shaft (34, Chou: Fig. 1) further has a second hole (301) passing radially through the annular convex portion and the second shaft portion; the bottom end of the lift cord is inserted into the second hole and fixed to the second worm shaft by a knot (Chou: paragraph 0023]).  
Regarding claim 5, Vrooman discloses the base has a chamber (open area above 36) opened downwards communicating with the first hole (36). As modified with Chou the chamber and first hole communicate for accommodation of the annular convex portion of the second worm shaft (Chou teaches the annular convex portion of the worm shaft is received in a chamber which communicates with an opening 52 through which a cord passes; Chou: Fig. 5).  
25Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vrooman and Chou, as applied in claim 3 above, in further view of Voss (US 5,518,056).
Regarding claim 4, Vrooman as modified with Chen discloses that the lifting cord is retained with a knot to the second worm shaft; it is not disclosed that the second worm shaft further has a flange protruding from a periphery wall of the second hole and engaged with the knot. However, Voss teaches that it is known to retain a knot via engagement with a flange (24) protruding from a periphery wall of a hole (Voss: Fig. 2). It would have been obvious to one having ordinary skill in the art to provide the second hole of modified Vrooman with a flange since it is a known technique for retaining a knot. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
5Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vrooman and Chou, as applied in claim 1 above, in further view of Spray (US 8,944,135).
Regarding claim 6, Vrooman discloses that the driving hole (34) is slot shaped not a crisscross shape. The slot shape of Vrooman is shaped to receive a screw driver. However, Spray discloses that it is known for a driving hole for a hem length adjusting device to be crisscross shaped for receiving a Phillips head screw driver. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to modify the shape of the driving hole of Vrooman such that it is a crisscross shape instead of a slot in order to accommodate a Phillips head screw driver. The modification would have been obvious since it is an alternative shape and such modification would not lead to any new or unpredictable results.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive. Applicant’s argues that there is no evidence that the modification of Vrooman in view of Chou would have been obvious and that the combination relies on impermissible hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Vrooman is directed to a blind having a hem length adjusting device having a shaft upon which the lifting cord can be wound for adjustment (Fig 3). Although Vrooman discloses a first shaft, the first shaft is not provided as a first worm shaft and fails to further disclose a second worm shaft. The Examiner then relied upon Chou for the teaching of first and second worm shafts for winding an end of cord. Although Chou is not directed to a hem adjusting device, the technique taught by Chou and relied up of utilizing worm shafts for driving rotation for winding a cord would have been within the level of ordinary skill in the art. One would be motivated to look to alternative techniques for driving rotation so that a cord is wound. Therefore, the shaft of Vrooman substituted as two worm shafts would equivalently function to allow the cord to be wound about a shaft to adjust a length of the cord.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Johnnie A. Shablack/Primary Examiner, Art Unit 3634